Exhibit 10.2

BANCORPSOUTH, INC.

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered
into by and among BancorpSouth, Inc., a Mississippi corporation (the “Company”),
BancorpSouth Bank, a Mississippi-chartered bank (the “Bank”), and Chris A.
Bagley (“Executive”). The Company and the Bank are collectively referred to
herein as “BancorpSouth.”

W I T N E S S E T H:

WHEREAS, Executive has been employed as the President and Chief Operating
Officer of the Company and the Bank and is a party to that certain Change in
Control Agreement with BancorpSouth, dated August 16, 2014 (the “Prior
Agreement”);

WHEREAS, such Prior Agreement provided severance payments to Executive in the
event that Executive’s employment with the Company or Bank is thereafter
terminated in connection with a change in control of the Company or the Bank;

WHEREAS, the parties desire to amend and restate such Prior Agreement in order
to (i) update the terms of the Agreement for compliance with applicable
provisions of the Internal Revenue Code, and (ii) provide for periodic renewal
of the Agreement; and

WHEREAS, in order to ensure there is sufficiency of consideration to support the
modification of the Prior Agreement, Executive has been provided with additional
compensatory awards from BancorpSouth;

NOW, THEREFORE, based upon the premises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows to amend and restate in its entirety
the Prior Agreement as set forth herein, such terms of this Agreement to be
effective as of December 18, 2015 (the “Effective Date”):

ARTICLE I. DEFINITIONS

Terms used in this Agreement that are defined are indicated by initial
capitalization of the term. References to an “Article” or a “Section” mean an
article or a section of this Agreement. In addition to those terms that are
specifically defined herein, the following terms are defined for purposes
hereof:

“Affiliate.” Affiliate means the Bank and any entity that is a parent or
subsidiary organization of the Company or the Bank.

“Cause.” A termination of Executive’s employment for Cause means a termination
of employment on account of any of the incidents described below. Termination
for Cause is further conditioned on the Company or its Affiliate, as
appropriate, providing written notice to Executive of its intent to terminate
within 90 days of the date that the Cause event has occurred or is initiated and
the Executive does not materially cure such condition within 30 days after
receiving such notice.

 

1



--------------------------------------------------------------------------------

  (1) Executive has engaged in an act of misconduct or dishonesty that is
injurious to the Company or an Affiliate;

 

  (2) Executive has engaged in an act of fraud, embezzlement, theft, or any
other crime of moral turpitude (without necessity of formal criminal proceedings
being initiated);

 

  (3) Executive has willfully violated a material Company policy or procedure;

 

  (4) Executive has been suspended and/or temporarily prohibited from
participating in the affairs of the Company or an Affiliate by a notice served
under section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§§1818(e)(3) and (g)(1)) or other law or regulation; or

 

  (5) Executive has breached the restrictive covenants in Sections 3.1 or 3.2.

The existence of Cause shall be determined in good faith by the Board of
Directors of the Company or the Compensation Committee of the Company’s Board of
Directors. The Company shall have sole discretion in making its determination
that an event constituting Cause has occurred; provided, however, that such
determination must be made in a reasonable and good faith manner.

“Change in Control” means a transaction or circumstance in which any of the
following have occurred:

 

  (1) the merger, acquisition or consolidation of the Company or the Bank with
any corporation pursuant to which the other corporation immediately after such
merger, acquisition or consolidation owns more than 65% of the voting securities
(defined as any securities which vote generally in the election of its
directors) of the Company or the Bank, as applicable, outstanding immediately
prior thereto or more than 65% of the Company’s or the Bank’s, as applicable,
total fair market value immediately prior thereto;

 

  (2) the date that any person, or persons acting as a group, as described in
Treas. Reg. § 1.409A-3(i)(5) (a “Person”), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation controlling the Company or owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the beneficial owner (as defined in
Rule 13d-3 under the Securities and Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing more than 30% of the
total voting power represented by the Company’s then outstanding voting
securities (as defined above);

 

2



--------------------------------------------------------------------------------

  (3) the date that a majority of the members of the Board of Directors of the
Company is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
of the Company before the date of the appointment or election; or

 

  (4) the date that any Person acquires (or has acquired within the 12-month
period ending on such date) assets from the Company that have a gross fair
market value equal to 40% or more of the fair market value of the Company’s
total assets; provided, however, that any of the following acquisitions will be
excluded from such calculation:

 

  (i) an acquisition by a shareholder of the Company (immediately before the
acquisition) in exchange for or with respect to its stock;

 

  (ii) an acquisition by an entity 50% or more of the total value or voting
power of which is owned directly or indirectly by the Company;

 

  (iii) an acquisition by a Person that owns directly or indirectly 50% or more
of the total value or voting power of the outstanding stock of the Company; or

 

  (iv) an acquisition by an entity 50% or more of the total value or voting
power of which is owned directly or indirectly by a Person described in
paragraph (iii) above.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

“Code” means the Internal Revenue Code of 1986, as amended.

“Compensation Committee.” The Executive Compensation and Stock Incentive
Committee of the Company’s Board of Directors or any successor committee duly
appointed thereby.

“Good Reason.” A termination of employment for Good Reason means a resignation
or other termination of employment by Executive for any of the reasons described
below, provided that such condition is not initiated by Executive or with
Executive’s consent. Good Reason is further conditioned on the Executive
providing written notice to BancorpSouth of Executive’s intent to terminate
within 90 days of the date that the Good Reason condition is initiated and the
Company or an Affiliate, as appropriate, does not materially cure such condition
within 30 days after receiving such notice.

 

3



--------------------------------------------------------------------------------

  (1) A material diminution in Executive’s base salary or target annual bonus or
incentive compensation opportunity.

 

  (2) A material diminution in Executive’s authority, duties, or
responsibilities.

 

  (3) A requirement that Executive report and be subject to the authority of an
officer or employee of the Company or an Affiliate who is not the chief
executive officer of BancorpSouth.

 

  (4) A relocation of Executive’s principal place of employment by 50 miles or
more.

 

  (5) Any material breach of this Agreement by the Company or the Bank or the
failure of any successor to assume this Agreement on and after a Change of
Control.

ARTICLE II. CHANGE IN CONTROL TERMINATION PAYMENT

Section 2.1 Benefits.

(a) Amount. Upon the occurrence of a Change in Control, and subject to the
conditions, limitations and adjustments that are provided for herein, the
Company will provide to Executive the sum of the amounts described below if,
within the 12-month period following such Change in Control, Executive’s
employment with the Company and its Affiliates is terminated for reasons other
than Cause or is terminated for Good Reason:

 

  (1) An amount equal to 250% of Executive’s annual base compensation determined
by reference to Executive’s base salary in effect at the time of Change in
Control.

 

  (2) An amount equal to 250% of the highest annual bonus that Executive would
be eligible to receive during the fiscal year ending during which the Change in
Control occurs.

 

  (3) For a period of 36 months, Executive shall continue to participate in
BancorpSouth’s health and welfare benefit plans, to the extent post-employment
participation is permitted thereunder. Continued participation in BancorpSouth’s
group health benefit plans by Executive shall be subject to the restrictions of
COBRA, provided that Executive shall be permitted to continue coverage under
COBRA at the same rate that applies to similarly situated executive officers of
the Company. To the extent that Executive cannot participate in such benefit
plans, Executive shall receive a lump sum cash payment equal to the value of
such participation during the 36-month period.

 

4



--------------------------------------------------------------------------------

  (4) For a period of 36 months, participation in general and executive fringe
benefits offered to similarly situated executive employees immediately prior to
the Change in Control, to the extent that post-employment participation is
permitted under the applicable benefit plan, program, arrangement or policy. To
the extent that Executive cannot participate in any such benefit plan program,
arrangement or policy, Executive shall receive a lump sum cash payment equal to
the value of such participation during the 36-month period.

 

  (5) Unless specified otherwise in an equity incentive award agreement,
immediate vesting of all equity incentive awards.

(b) Adjustments. Notwithstanding anything herein to the contrary, the amounts
and the timing of payments under Section 2.1(a) shall be adjusted in accordance
with Section 2.2.

(c) Time for Payment; Interest. The cash amounts payable under this Section 2.1
shall be paid to Executive in a single lump sum within ten days following the
date of termination of employment. The Company’s obligation to pay to Executive
any amounts under this Section 2.1 will bear interest at the lesser of (i) 10%
or (ii) the maximum rate allowed by law until paid by the Company, and all
accrued and unpaid interest will bear interest at the same rate, all of which
interest will be compounded annually.

(d) Troubled Institution Limitations. All payments and benefits hereunder are
subject to the limitations on golden parachute and indemnification payments that
may apply pursuant to 12 U.S.C. § 1828(k) and FDIC Regulation at 12 C.F.R. Part
359 or any other applicable law that may prohibit payments under this Agreement.
If certain circumstances occur that would limit payments hereunder, this
limitation shall be applied by reducing the payments and benefits that exceed
legal limitation unless consent to such payments is obtained pursuant to such
regulations.

2.2 Limitation of Payments.

(a) Golden Parachute. Notwithstanding anything in this Agreement to the
contrary, if Executive is a “disqualified individual” (as defined in section
280G(c) of the Code) and the benefits and payments provided for in this
Agreement, together with any other payments or vesting of equity awards which
Executive has the right to receive on account of a “change in control” (defined
for this purpose in section 280G of the Code) would in the aggregate result in a
“parachute payment” (as defined in section 280G(b)(2) of the Code) to Executive,
the amount of such change in control payments shall be reduced by the Company so
that the aggregate of payments to Executive is the maximum change in control
payment that does not constitute a parachute payment (such amount referred to
herein as the “Safe Harbor Payment”); provided, however, such reduction shall
not be applied if the net payment to Executive (after considering the effect of
applicable excise taxes under section 4999 of the Code) is greater than the Safe
Harbor Payment. If, as a result of the above calculations, payments or benefits
are to be reduced to the Safe Harbor Payment, the reduction shall be applied in
the following order: (i) cash severance pay that is exempt from section 409A,
(ii) any other cash severance pay, (iii) continued health care benefits,
(iv) any restricted stock, (v) any equity awards other than restricted stock and
stock options, and (vi) stock options. Unless the Company and Executive

 

5



--------------------------------------------------------------------------------

otherwise agree in writing, any determination required under this Section shall
be made by an independent advisor designated by the Company and reasonably
acceptable to Executive (the “Independent Advisor”), whose determination shall
be conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required under this Section, the Independent
Advisor may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of sections 280G and 4999 of the Code; provided that the Independent
Advisor shall assume that Executive pays all taxes at the highest marginal rate
in the absence of clear evidence to the contrary. The Company and Executive
shall furnish to the Independent Advisor such information and documents as the
Independent Advisor may reasonably request in order to make a determination
under this Section. The Company shall bear all costs that the Independent
Advisor may incur in connection with any calculations contemplated by this
Section.

 

  (b) Section 409A.

 

  (1) A payment of any amount or benefit paid to Executive that is subject to
section 409A of the Code and payable on account of termination of employment
shall not be made unless such termination is also a “separation from service”
within the meaning of section 409A of the Code and the regulations promulgated
thereunder. For purposes of any such provision of this Agreement, references to
a “termination,” “termination of employment,” “resignation” or like terms shall
mean “separation from service” within the meaning of section 409A of the Code.
Notwithstanding anything to the contrary in this Agreement or otherwise, if at
the time of Executive’s “separation from service” Executive is a “specified
employee” (as defined under section 409A of the Code), payments of “deferred
compensation” (as defined under section 409A of the Code) that Executive would
otherwise be entitled to receive in connection therewith during the six month
period following the separation from service, whether paid under this Agreement
or otherwise, will instead be accumulated and paid in a lump sum on the earlier
of (i) the first day of the seventh month after the date of the separation from
service, or (ii) the date of Executive’s death. This paragraph shall apply only
to the extent required to avoid Executive’s incurrence of any additional tax or
interest under section 409A of the Code.

 

  (2) Nothing in this Agreement shall be construed to obligate the Company to
make an impermissible acceleration or deferral of payments under section 409A of
the Code or any regulations or Treasury guidance promulgated thereunder. To the
extent that payments hereunder would constitute an impermissible acceleration or
deferral, payments shall be made in accordance with the terms of the applicable
plan, program, arrangement or policy or at the time permitted under section 409A
of the Code.

 

6



--------------------------------------------------------------------------------

ARTICLE III. RESTRICTIVE COVENANTS

Section 3.1 Non-solicitation.

(a) Beginning on the Effective Date and for a period of two years after the date
of termination of Executive’s employment with the Company or any of its
Affiliates for any reason other than termination or resignation elected by
Executive for Good Reason (the “Termination Date”), Executive will not, directly
or indirectly, for himself or for another, in any manner whatsoever, procure,
solicit, accept or aid another in the procurement, solicitation or acceptance of
financial services business (including without limitation, solicitation of
banking, insurance or securities products and services), and other related
products marketed by the Company or its Affiliates, or make inquiries about any
of those products from or to any person, firm, corporation or association which
was at the Termination Date either doing business with the Company or any of its
Affiliates, in the Territory (as hereinafter defined), or being actively
solicited by the Company or any of its Affiliates during the 12 months prior to
the Termination Date and Executive directly or indirectly serviced or solicited
such account or customer.

(b) Beginning on the Effective Date and for a period of two years after the
Termination Date, unless termination or resignation is elected by Executive for
Good Reason, Executive will not induce, attempt to induce, solicit, encourage,
contact or discuss employment with any other employee of the Company or any of
its Affiliates to terminate his or her employment with BancorpSouth. Executive
also agrees not to disclose the identity of any other employee of the
BancorpSouth to any other Competing Business (as hereinafter defined) for
purposes of recruiting or hiring away such employee. Executive agrees not to
hire any prospective employee for a Competing Business if Executive knows or
should have known that such prospect currently works for the Company or its
Affiliates.

(c) Executive shall not, during the non-solicitation periods described in
Sections 3.1(a) and 3.1(b) above, use or disclose to any other person the names
of the Company’s or any of its Affiliates’ customers, clients and the nature of
their business with the Company or its Affiliates.

Section 3.2 Noncompetition; Confidential Information.

(a) Executive hereby covenants and agrees with BancorpSouth that beginning with
the Effective Date and for a period of two years after the Termination Date (the
“Noncompetition Period”), unless termination or resignation is initiated by
Executive for Good Reason, Executive will not directly or indirectly, in any
capacity whatsoever, for Executive or for any other person, firm, corporation,
association or other entity, as a partner, stockholder or otherwise:
(i) operate, develop or own any interest (other than the ownership of less than
5% of the equity securities of a publicly-traded company) in, or be employed by
or consult with, any business which has engaged or engages in activities in any
county in any state in which the Company or any Affiliate has an office or in
any county in any state where Executive, at the Termination Date or for 12
months prior to the Termination Date, performed services for the Company or any
Affiliate or drew customers (hereinafter, the “Territory”) constituting or
relating to the

 

7



--------------------------------------------------------------------------------

establishment, ownership, management or operation of a bank or financial
services business or other related business (including without limitation,
solicitation of banking, insurance or securities products and services) (a
“Competing Business”); (ii) compete with BancorpSouth or its Affiliates in the
operation or development of any Competing Business; (iii) engage in any business
as or act as a financial services professional (including without limitation the
profession of commercial banker), or provide consultation or other such services
concerning financial services, either on Executive’s own behalf or on behalf of
any other person, firm or corporation in the Territory; (iv) call upon,
communicate with an attempt to procure or otherwise attempt to procure, service
or maintain, any financial services account with any known customer of the
Company or its Affiliates; or (v) disclose at any time whether during either the
Noncompetition Period or during the period Executive is employed by the Company
or an Affiliate any confidential or secret information concerning (A) the
business, affairs or operations of the Company or its Affiliates, or (B) any
marketing, sales, advertising or other concepts or plans of the Company or its
Affiliates.

(b) As used herein, “Confidential Information” means all technical and business
information (including financial statements and related books and records,
personnel records, customer lists, arrangements with customers and suppliers,
manuals and reports) of the Company and its Affiliates which is of a
confidential and/or proprietary character and which is either developed by
Executive (alone or with others) or to which Executive has had access during
Executive’s employment. Executive shall, both during and after Executive’s
employment with BancorpSouth, protect and maintain the confidential and/or
propriety character of all Confidential Information. Executive shall not, during
or after termination of Executive’s employment, directly or indirectly, use (for
Executive or another) or disclose any Confidential Information, for so long as
it shall remain proprietary or protectable as confidential, except as may be
necessary for the performance of Executive’s duties under this Agreement.

(c) Executive specifically acknowledges that the restrictions of Sections 3.1
and 3.2 as to time and manner of non-solicitation, non-competition and
non-disclosure or use of Confidential Information are reasonable and necessary
to protect the legitimate business interests of BancorpSouth.

Section 3.3 Remedies, Modification and Separability. Executive and BancorpSouth
agree that Executive’s breach of Sections 3.1 and 3.2 of this Agreement will
result in irreparable harm to BancorpSouth, that no adequate remedy at law is
available, and that BancorpSouth shall be entitled to injunctive relief;
provided, however, nothing herein shall prevent BancorpSouth from pursuing any
other remedies at law or at equity available to it. Should a court of competent
jurisdiction declare any of the covenants set forth in Sections 3.1 or 3.2
unenforceable, the court shall be empowered to modify or reform such covenants
so as to provide relief reasonably necessary to protect the interests of
BancorpSouth and to award injunctive relief, or damages, or both, to which
BancorpSouth may be entitled. If any provision of this Agreement is declared by
a court of last resort to be invalid, BancorpSouth and Executive agree that such
declaration shall not affect the validity of the other provisions of this
Agreement. If any provision of this Agreement is capable to two constructions,
one of which would render the provision void and the other of which would render
the provision valid, then the provision shall have the construction which
renders it valid.

 

8



--------------------------------------------------------------------------------

Section 3.4 Mutual Non-Disparagement. Executive agrees that Executive will not
intentionally make any disparaging or detrimental public comments about
BancorpSouth, any of its officers, directors, employees, Affiliates or agents
nor will Executive authorize, encourage or participate with anyone on
Executive’s behalf to make such statements. In consideration of the foregoing,
BancorpSouth, any of its Affiliates and any of their directors and senior
officers will not intentionally make any disparaging or detrimental public
comments about Executive. Nothing in this Section shall preclude either party
from fulfilling any duty or obligation that he, she or it may have at law, from
responding to any subpoena or official inquiry from any court or government
agency, including providing truthful testimony, documents subpoenaed or
requested or otherwise cooperating in good faith with any proceeding or
investigation, or, in the case of Executive, from taking any reasonable actions
to enforce Executive’s rights under this Agreement.

ARTICLE IV. TERM OF AGREEMENT AND RENEWAL

The initial term of this amended and restated Agreement shall commence on the
Effective Date and shall expire on December 31, 2017. On December 31, 2015 and
on each anniversary thereof (each a “Renewal Date”), the term of this Agreement
shall automatically be extended for a period of one additional year beyond the
then-current term unless the Company has provided notice to Executive of
non-renewal prior to such Renewal Date.

ARTICLE V. GENERAL TERMS

Section 5.1 Notices. Any notice under this Agreement must be in writing and may
be given by certified or registered mail, postage prepaid, addressed to the
party or parties to be notified with return receipt requested, or by delivering
the notice in person, to the relevant address set forth below, or to such other
address as the recipient of such notice or communication has specified in
writing to the other party hereto in accordance with this Section:

If to BancorpSouth to:

BancorpSouth, Inc.

Chief Human Resource Officer

One Mississippi Plaza

Tupelo, MS 38801

Notice to Executive may be to the then-current address of Executive on the
records of BancorpSouth.

 

9



--------------------------------------------------------------------------------

Section 5.2 Withholding; No Offset. All payments required to be made by the
Company under this Agreement to Executive will be subject to the withholding of
such amounts, if any, relating to federal, state and local taxes as may be
required by law. No payment under this Agreement will be subject to offset or
reduction attributable to any amount Executive may owe to BancorpSouth or any
other person, except as required by law.

Section 5.3 Entire Agreement. This Agreement constitutes the complete and entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements between the parties. The parties have executed
this Agreement based upon the express terms and provisions set forth herein and
have not relied on any communications or representations, oral or written, which
are not set forth in this Agreement.

Section 5.4 Amendment. This Agreement may be amended in writing at any time by
BancorpSouth, provided that the Executive’s written consent is required for any
amendment that would diminish the benefits provided hereunder to Executive,
except as may be necessary to maintain compliance with applicable provisions of
the Code.

Section 5.5 Choice of Law. This Agreement and the performance hereof will be
construed and governed in accordance with the internal laws of the State of
Mississippi, without regard to its choice of law principles, except to the
extent that federal law controls or preempts state law.

Section 5.6 Successors and Assigns. The obligations, duties and responsibilities
of Executive under this Agreement are personal and shall not be assignable. In
the event of Executive’s death or disability, this Agreement shall be
enforceable by Executive’s estate, executors or legal representatives.
BancorpSouth shall require any corporation, entity, individual or other person
who is the successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization, or otherwise) to all or substantially all of the
business or assets of the Company or the Bank to expressly assume and agree to
perform, by a written agreement in form and substance satisfactory to Executive,
all of the obligations of BancorpSouth under this Agreement. As used in this
Agreement, the terms “Company,” “Bank” and “BancorpSouth” shall mean the
Company, the Bank and BancorpSouth as defined herein and any successor to their
respective business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, written agreement, or otherwise.

Section 5.7 Waiver of Provisions. Any waiver of any terms and conditions hereof
must be in writing and signed by the parties hereto. The waiver of any of the
terms and conditions of this Agreement shall not be construed as a waiver of any
subsequent breach of the same or any other terms and conditions hereof.

Section 5.8 Severability. The provisions of this Agreement and the benefits and
amounts payable hereunder shall be deemed severable, and if any portion shall be
held invalid, illegal or enforceable for any reason, the remainder of this
Agreement and/or benefit or payment shall be effective and binding upon the
parties.

 

10



--------------------------------------------------------------------------------

Section 5.9 Attorneys’ Fees. In the event BancorpSouth or Executive breaches any
term or provision of this Agreement and the other party employs an attorney or
attorneys to enforce the terms of this Agreement, then the breaching or
defaulting party agrees to pay the other party the reasonable attorneys’ fees
and costs incurred to enforce this Agreement.

Section 5.10 Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.

[signature page follows]

 

11



--------------------------------------------------------------------------------

SIGNATURE PAGE

IN WITNESS WHEREOF, Company, Bank and Executive have caused this Agreement to be
executed on the day and year indicated below to be effective as described above.

EXECUTIVE

 

/s/ Chris A. Bagley

Chris A. Bagley

    

December 18, 2015

Date

BANCORPSOUTH, INC.      By:  

/s/ James D. Rollins III

    

December 18, 2015

  James D. Rollins III      Date   Chief Executive Officer      BANCORPSOUTH
BANK      By:  

/s/ James D. Rollins III

    

December 18, 2015

  James D. Rollins III      Date   Chief Executive Officer     

 

12